LOGAN, Circuit Judge,
dissenting:
I agree that this circuit has adopted the transactional approach of the Restatement (Second) of Judgments to determine what constitutes a “cause of action” for res judi-cata purposes. See Petromanagement Corp. v. Acme-Thomas Joint Venture, 835 F.2d 1329, 1335 (10th Cir.1988). But that does not convince me that the doctrine of res judicata should bar the instant suit.
The district court in the case before us apparently viewed May’s 1984 suit against Parker-Abbott as one seeking “proper” payments, or at least considered that the cause to require an audit, despite May’s attempt in the 1984 complaint to reserve it for later suit, arose out of the same transaction as the suit to require payment. My conclusion that a Trust Fund suit premised on the right to prompt payment presents a separate cause of action from a suit based on the results of an audit — for accurate payment — rests on the judgment that the two kinds of actions arise out of separate transactions, in the sense that the facts giving rise to each are distinct “in time, space, origin, or motivation,” see id. at 1335 (quoting Restatement (Second) of Judgments § 24(2) (1942)); and that treating them separately conforms to standard business practices and expectations.
What pushes me to view the two actions as separate is recognition that the pension fund is a separate and distinct entity from both Parker-Abbott and the union representing its employees. It has no independent knowledge with which to verify the information the employer supplies in its monthly reports, and thus, as I.A.M. National Pension Fund v. Industrial Gear Mfg. Co., 723 F.2d 944, 948 (D.C.Cir.1983), stated, “[bjefore the Fund can maintain a cause of action alleging inaccurate contributions, it must conduct an audit from which it determines that the monthly reports are inaccurate.” To hold that whenever the Fund believes it must sue to prod a lax or recalcitrant employer into submitting required reports or making payments shown as due on reports it has filed, it must conduct an audit of the employer’s wage records or forever lose the right to complain of possible omissions or inaccuracies in the contributions owed by that employer, imposes an unfair burden on pension funds while furthering none of the policies behind the doctrine of res judicata. In short, a suit to require the employer to report and pay the amounts shown due on the reports would seem to arise out of different facts, at a different time, and from a different motivation than a suit to compel an audit and to recover any deficiencies the audit reveals.
I cannot meaningfully distinguish this case from Industrial Gear, and I would not split the circuits on this issue. Therefore, I respectfully dissent.